Citation Nr: 1813303	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-33 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disorder. 

2. Entitlement to service connection for a left knee disorder.

3. Entitlement to service connection for a respiratory disorder.

4. Entitlement to service connection for GERD.

5. Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.C., Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to November 1971, from September 1990 to June 1991, from January 2003 to September 2003, from September 2004 to December 2005 and from January 2009 to June 2010.

This matter is on appeal from March 2011 and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas. 

The Veteran was afforded a hearing before the undersigned in May 2017, and a hearing transcript is of record.

The issues of entitlement to service connection for hypertension, to include as secondary to service-connected disabilities, entitlement to service connection for GERD, and entitlement to service connection for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a July 1992 rating decision which became final, the RO denied the Veteran's claim for service connection for a left knee disorder. 

2. Evidence received since the July 1992 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim of entitlement to service connection for a left knee disorder.

3. The Veteran's claimed respiratory disorder has been diagnosed as seasonal allergic rhinitis; it did not develop in service, was not aggravated by service, and is not otherwise causally related to service.


CONCLUSIONS OF LAW

1. The July 1992 rating decision denying the Veteran's claim for service connection for a left knee disorder is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2. The criteria for reopening service connection for a left knee disorder are met. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. The criteria for service connection for a respiratory disorder are not met. 38 U.S.C. §§ 1110, 1131, 1117, 5107 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA must provide claimants with notice and assistance in substantiating claims for benefits. 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).

In April 2010 and February 2011, the RO mailed the Veteran VCAA letters detailing the evidentiary requirements of a service connection claim, the evidence that the Veteran should send to VA, and VA's responsibilities to assist the Veteran. Neither the Veteran nor the appellant has alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C. §5103A (c)(2). All records pertaining to the conditions at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).

The Board finds that VA adhered to its duty to assist by procuring all relevant records. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c). The evidence of record contains in-service treatment records, outpatient treatment records, and military personnel records. No other relevant records have been identified and are outstanding. For the foregoing reasons, the Board concludes that VA's duty to assist in procuring all relevant records have been fulfilled with respect to the issues decided herein.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was afforded VA medical examinations. Based on the examinations and the records, the VA medical examiners were able to provide adequate opinions with regard to the Veteran's claimed respiratory disorder.

New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105, and the claim may only be reopened through the receipt of "new and material" evidence. If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim. 38 U.S.C.A. § 5108. See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156 (a). New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Regardless of the AOJ's actions, given the previous unappealed denial of the claim on appeal, the Board has a legal duty under 38 U.S.C. §§ 5108, 7104 (2012) to address the question of whether new and material evidence has been received to reopen the claim for service connection. This matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The RO denied the Veteran's claim of service connection for a left knee disorder in a July 1992 rating decision, on the basis that there was no evidence of treatment for a knee condition in service or within one year of service discharge. Noted in the rating decision was that the Veteran also had not submitted lay statements to verify the claimed accident which caused his left knee disability.

Evidence added to the record since the July 1992 denial consists, in relevant part, of private and VA medical records, VA examinations and hearing testimony.

In particular, the record contains a July 1992 VA treatment note showing x-ray evidence of left knee arthritis, and a diagnosis of residuals of a left knee injury. The Board notes that the Veteran reported, as noted in the 1992 treatment record and  consistent with his May 2017 hearing testimony, that his knee injury was sustained during service while playing basketball in June 1991. The Board also brings attention to the fact that this treatment note is barely 9 days after the one-year mark from the Veteran's discharge.  

A June 1994 private treatment record indicates that the Veteran was hit in the left knee while playing basketball, and that it was swollen. The Veteran was assessed to have spurring and some degenerative joint disease per an x-ray. 

November 1995 treatment records indicate that the Veteran reported knee pain upon separation.  In April 1998, the Veteran sought treatment for an injury he sustained to the left leg while "playing ball". January 2001 records also reflect complaints of pain to the left knee, and that the Veteran was feeling loose bodies in the same. X-ray evidence was reported to show severe degenerative joint disease, loose foreign bodies and spurring of the left knee. During an April 2001 follow-up, the Veteran reported pain, and received a left knee injection.  

A May 2008 private treatment record reflects that the Veteran had pain and swelling in the left knee. The Veteran's degenerative joint disease and effusion were noted. 

A March 2010 VA treatment note shows that the Veteran complained of knee pain. The Veteran reported having had surgery on the left knee in 2000, and that he was told he would likely need a knee replacement. Furthermore, severe crepitus was noted. Indeed, in a June 2010 follow-up, the Veteran was fitted for a left knee brace. X-rays were also taken in March 2010, which showed degenerative changes, spurring and loose bodies. 

July and December 2008 physical evaluations contain a diagnosis of bilateral knee arthritis with degenerative joint disease, and reflect that the Veteran is status post a left knee arthroscopy. 

Also added after the original claim denial are Social Security records, including an April 2011 determination that the Veteran has a disability which began in December 2011, with a primary diagnosis of degenerative joint disease of the bilateral knees. However, the Board notes that in May 2011, it was determined by the Social Security Administration that the Veteran, who stated he became disabled in 2010, had conditions that limit his activities but that do not prevent him from performing his work duties as a state trooper.

In July 2012, VA treatment records reflect that the Veteran reported his knee was stable and not hurting too bad. However, the Veteran also expressed that he was not walking more than half a mile per day. In addition, the Veteran's surgical history was noted to include both left knee arthroscopic surgery and a knee injection.

Finally, in May 2017, the Veteran testified before the undersigned regarding the history and the nature of his left knee condition. The Veteran is noted to have been credible in his testimony, and the Board has learned more details about the circumstances surrounding his left knee ailment. Particularly probative was the Veteran's explanation of his delay in seeking medical attention after his in-service injury, and specifically, that he ignored his pain until he noticed swelling and could feel a loose body in his knee. 

The Board finds that this evidence is new and material as it addresses a missing element of service connection, specifically the nexus between his current knee disability and his in-service injury. Moreover, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Thus, the claim of service connection for a left knee disability is reopened. 38 U.S.C.A. § 5108. See also Clemons v. Shinseki 23 Vet. App. 1, 5 (2009).

Entitlement to Service Connection for a Respiratory Disorder

Service treatment records (STRs) contain a March 1987 report of medical history where the Veteran reported a history of sinusitis, which the examiner indicated was self-diagnosed. STRs also contain a June 1998 treatment record indicating diagnoses of otitis and sinusitis. Furthermore, an April 2010 service treatment note, by the same doctor who diagnosed the Veteran with sinusitis in 1998, reflects that the Veteran was assessed to have allergic rhinitis, acute sinusitis and bronchitis. The Board notes that in his February 2010 report of medical assessment, the Veteran made no indication of any history or current issues involving sinusitis.

In April 2011, the Veteran was afforded a VA examination. He reported that he had recurring symptoms of sinusitis which began two years prior, and that it appears seasonal. He further reported that his symptoms began while he was in Iraq and Kuwait, and that upon his return, his family physician administered an intramuscular injection. The examiner assessed the Veteran's ear canals, paranasal sinuses and nasal airways to be adequate. Indeed, paranasal sinus x-rays revealed an inclusion cyst in the floor of the right maxillary sinus. The Veteran was assessed to have seasonal allergic rhinitis. 

At a VA treatment visit in April 2011, x-rays showed that the Veteran has a soft tissue density in the inferior aspect of the right maxillary sinus compatible with a retention cyst, but that otherwise, his sinuses were clear.  In a May 2014 follow-up, the Veteran's sinuses were again x-rayed, and it was assessed that they are unchanged since 2011, stable and clear. The only other VA treatment records show a September 2014 visit where the Veteran complained of chronic sinus problems after his exposure to oil field smoke during his deployment in Operation Desert Storm. No diagnosis was made. 

At a Gulf War general medical examination in December 2010, the Veteran was not diagnosed with a sinusitis or rhinitis condition. The Board notes that the entire claims file was reviewed by the examiner.  In fact, the examiner stated clearly that the Veteran does not have any undiagnosed illnesses, or diagnosed medically unexplained chronic multisystem illnesses. The Veteran did report being exposed to irritating smoke in Iraq and having some sinus congestion, which cleared when he returned home.  

At a Gulf War examination in July 2013, sinusitis and rhinitis symptoms were not reported. The entire claims file was reviewed. No conditions were indicated by the examiner on the assessment of whether the Veteran has any illnesses for which no etiology has been established. 

The Veteran was afforded a VA examination in May 2014 to assess the nature and etiology of his claimed sinusitis. The examiner indicated that he reviewed the entire claims file, and indeed quoted an April 2010 treatment note which reflects that the Veteran stated he had the onset of seasonal paranasal pain, bitemporal headaches and itching for two months usually beginning in March, and that he was recently placed on nasal allergy spray. While the examiner conceded that the Veteran has had a diagnosis of sinusitis, he assessed that the Veteran currently had rhinitis. X-rays of the sinus showed a mucocele floor of the right maxillary sinus, unchanged in size from a 2011 study. The examiner concluded that the Veteran's current sinus condition was not aggravated beyond its natural progression by the sinusitis noted in April 2010. The rationale was that the Veteran in fact has seasonal allergic rhinitis, and that there is no evidence of acute or chronic sinusitis. 

At his May 2017 hearing, the Veteran testified that in 1990, he was exposed to dust storms during his deployment, and when he returned to the U.S., he started having sinus problems. The Veteran conceded that he did not recall having received any treatment for sinusitis during his deployment, but that he saw a doctor about a month after his separation, and that any medication he was taking at the time was over the counter. The Veteran conveyed that his sinus problems got worse during a second deployment. However, he also testified that his biggest trouble with his sinuses is in March, when the pollen is prevalent. The Veteran also indicated that he has received shots regularly during that seasonal period, and explained that his symptoms were headaches, watery eyes and problems breathing. 

Reviewing the record as a whole, the Board finds that the weight of competent and credible evidence supports the findings and conclusions of the VA examiners in April 2011 and May 2014 to the effect that the Veteran's current sinus condition is not causally related to service, but rather, reflects seasonal allergies. Even the Veteran's 1998 service treatment records indicate a diagnosis of seasonal allergic rhinitis, and any sinusitis diagnosed in the record was not noted to be chronic, but rather, acute.

It is also apparent from the statements of the Veteran that the examinations of record are accurate and corroborated. Indeed, the Veteran himself testified during his hearing that he has his biggest trouble in March due to pollen. While the Board recognizes that the Veteran was exposed to dust in service, nothing in the record suggests a causal link between the Veteran's seasonal sinus allergies and an event or injury in service. The Veteran has not established any medical expertise, and hence is not competent to address the presence or etiology of his claimed sinusitis, as distinguished from rhinitis or other upper respiratory symptoms, since this requires particularized medical knowledge and expertise. Jandreau; see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). While the Veteran has contended that his sinusitis is due to exposures while stationed in Saudi Arabia and Kuwait in service, he also lacks the expertise to provide such an opinion of etiology which may be recognized to support the claim. Id.

Finally, the Board notes that the Veteran's claimed respiratory disorder does not qualify for consideration as a Gulf War undiagnosed illness since it has been clearly diagnosed as seasonal allergic rhinitis. Hence, presumptive service connection on that basis is not warranted. 38 U.S.C. § 1117 (2012). 

With the weight of the evidence against any respiratory disorder, to include seasonal allergic rhinitis, having developed in service or otherwise being causally related to service, the preponderance of the evidence is against the claim, and service connection is not warranted. 38 C.F.R. §§ 3.303, 3.307, 3.309.



ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee condition; to this extent, the appeal is granted.

Entitlement to service connection for a respiratory disorder is denied. 


REMAND

The Board finds that further action is necessary before a decision can be reached on the merits of the Veteran's claims of entitlement to service connection for GERD, a left knee disorder, and hypertension.

The Board notes that the United States Court of Appeals for Veterans Claims has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one. See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision"). 

Also, the duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the current rating may be incorrect. See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997). 

Entitlement to Service Connection for GERD

The Veteran testified during his May 2017 hearing that during his deployment, he was given "MRE's" or Meals Ready to Eat, which gave him acid reflux and GERD symptoms.

The Board notes that the Veteran was last afforded a VA examination to assess the nature and etiology of his claimed GERD symptoms in April 2011. The Veteran was diagnosed with gastroesophageal reflux disease, which was noted to be well-controlled with non-prescription papaya enzyme tablets. However, the examiner did not provide an etiological opinion as to the Veteran's diagnosed condition, nor is there an etiological opinion of record. 

Therefore, remand is necessary to obtain an adequate etiological opinion supported by an adequate rationale. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Entitlement to Service Connection for a Left Knee Disability

The Board notes that the Veteran was afforded a VA examination for his left knee disability in May 2014. The examination is shown to have been based on a review of the entire claims file, and indeed, the examiner summarizes the Veteran's course of treatment. The examiner also confirmed the Veteran's diagnosis of degenerative joint disease in the left knee. However, the examiner concludes merely that he finds no evidence in the medical record that the Veteran's left knee degenerative joint disease was caused or aggravated by service beyond the normal progression of the disease. 

The Board notes that the Veteran did in fact sustain an in-service injury to his left knee, as reflected by service treatment records, and that there has been significant treatment for degenerative joint disease of the left knee since the Veteran's separation from service.

As for the examiner's May 2014 rationale, the Board cautions that the mere absence of evidence does not equate to unfavorable evidence. See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence). As such, a VA etiological opinion for the left knee is required with adequate review of all the medical evidence of record as well as an adequate rationale. 

Entitlement to Service Connection for Hypertension

The Board notes that there is no question that the Veteran has a current hypertension disability. In fact, the Veteran was afforded a VA examination to assess the nature and etiology of his hypertension in May 2014. The examiner indicated he reviewed the entire claims file, and concluded that the Veteran's hypertension is at least as likely as not related to service. The examiner specifically stated that this conclusion was reached based on the Veteran's account that he was diagnosed with hypertension in service and has been taking blood pressure medication since. 

However, in August 2014, the same examiner submitted an addendum to his May examination contradicting his own conclusion. Specifically, he indicated he reviewed the previous examination and that "it has been determined" that his hypertension did not begin in service, but rather, that it was preexisting. The examiner further concluded that the Veteran's hypertension was not aggravated by service since he found "nothing in [the Veteran's] service treatment records that would substantiate" aggravation.

The Board finds that the above opinions both are contradictory, and have an inadequate rationale. 

The Board further notes that during the Veteran's 2017 hearing, he testified that his hypertension is perhaps secondary to his service-connected psychological disability, or has been aggravated by the same. However, there is no opinion of record addressing the Veteran's claim that his service-connected adjustment disorder caused or aggravated his hypertension.

Therefore, the Board finds that remand is necessary for an opinion with an adequate rationale that both reconciles the conflicting opinions of record and addresses the question of aggravation of his hypertension due to service-connected disabilities. 



Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA and private treatment records. All attempts to obtain these records should be documented. 

2. After completing the above, obtain medical opinions from an appropriate VA clinician(s). The claims file, including a copy of this remand, must be provided to the examiner. If the examiner determines that an examination is necessary, one should be scheduled. After a review of all of the evidence, the examiner is asked to answer the following questions:

Hypertension-The examiner is asked to provide an opinion, supported by a clear and adequate rationale, as to whether it is at least as likely as not that the Veteran's current hypertension began in service, was caused by an in-service event or injury, or is otherwise etiologically related to service.

The examiner must also opine as to whether it is at least as likely as not that the Veteran's current hypertension was caused by his service-connected disabilities, to include adjustment disorder. 

The examiner must also opine as to whether it is at least as likely as not that the Veteran's current hypertension was aggravated by his service-connected disabilities, to include adjustment disorder. 

In rendering these opinions, the examiner must specifically reconcile the conflicting evidence of record, to include the May and August 2014 VA examinations.

GERD-The examiner must provide an opinion, supported by a clear and adequate rationale, as to whether it is at least as likely as not that the Veteran's current GERD began in service, was caused by an in-service event or injury, or is otherwise etiologically related to service.

Left Knee Disability-The examiner must provide an opinion, supported by a clear and adequate rationale, as to whether it is at least as likely as not that the Veteran's current left knee disability began in service, was caused by an in-service event or injury, or is otherwise etiologically related to service. The examiner must discuss the Veteran's in-service left knee injury in the context of any negative opinion.

3. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





Department of Veterans Affairs


